Order entered September 6, 2018




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-00659-CV

                              DELORIS PHILLIPS, Appellant

                                               V.

          PORSHALA DANYEL PHILLIPS AND WILLIAM BRENT, Appellees

                      On Appeal from the 254th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-18-00541

                                           ORDER
        Before the Court is appellant’s “expedited emergency motion for necessitated extension

of time to file letter brief and request for clarity of supplemental record combined as one with

clerk’s record.” We note we directed appellant to file the letter brief after it appeared, from a

review of the record, that we lacked jurisdiction over the appeal as no final judgment had been

signed and the orders being challenged were not appealable. The letter brief was first due July

23, 2018, but we subsequently extended the deadline to August 6, 2018 and then to August 20,

2018.

        Our jurisdiction over an appeal is a threshold issue. Accordingly, we GRANT the

motion to the extent that we ORDER the letter brief be filed no later than September 17, 2018.
No further extension requests will be considered and failure to comply may result in dismissal of

the appeal without further notice. See TEX. R. APP. P. 42.3.




                                                     /s/       DAVID EVANS
                                                               JUSTICE